Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed July 21, 2021 is acknowledged. Claims 3 and 7 are deleted. Claim 1 is amended. Claim 6 is withdrawn. Now, Claims 1-2, 4-5 and 8-10 are pending for consideration.

2.	Claim objection(s) in the previous Office Action (Paper No. 20210508) is/are removed/moot.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210508) is/are removed.

4.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20210508) is/are removed.

5.	Since the instant Application is in its finality, Applicant is advised to remove the presently claimed embodiment(s) concerning the non-elected species as set forth in paragraphs 6 and 7 below.

Claim Objections
6.	Claims 1-2, 4-5 and 8-10 are objected to because of the following informalities:  
In Claim 1 (line 2), Applicant is advised to remove “linear or”.
In Claim 1 (line 15), Applicant is advised to insert -- , wherein said component (A) has at least one aromatic hydrocarbon group bounded to a silicon atom -- after “from 0.1 to 4”.
Applicant is advised to delete Claims 4 and 6.
Appropriate correction is required.

7.	 Applicant is further advised to delete the withdrawn Claim 6.

8.	Claim 1 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
	Kusunoki (US 2017 0114220) discloses an addition-curable silicone resin composition for encapsulating an LED, which comprises A) an organopolysiloxane containing an alkenyl group, an aryl group and an alkoxy or hydroxyl group, B) an organohydrogenpolysiloxane, C) an another organohydrogenpolysiloxane and D) a catalytic amount of a hydrosilylation catalyst. ([0014]-[0018] and [0073]) 

9.	Claims 2, 5 and 8-10 would be allowable if rewritten to overcome the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	This application is in condition for allowance except for the presence of Claims 1 (to the extent of non-elected species), 3 and 6 to species non-elected with traverse in the Response to Election/Restriction, supra.  Applicant is given ONE MONTH or THIRTY DAYS from the mailing date of this letter, whichever is longer, to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner's Amendment and pass the case to issue.  Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 30, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765